Citation Nr: 0916819	
Decision Date: 05/05/09    Archive Date: 05/12/09

DOCKET NO.  04-05 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a right knee 
condition.

2.  Entitlement to service connection for a left knee 
condition.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Kedem, Counsel




INTRODUCTION

The veteran served on active duty from June to August 1990 
and from November 1990 to April 1991.  The record reflects an 
additional two-month period of active duty prior to June 
1990.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2003 rating decision by which the RO denied 
the Veteran's claim of entitlement to service connection for 
a bilateral knee condition.  The Board has recharacterized 
the issue as two; that is, the Board will treat each knee 
separately.

In April 2007, the Board remanded the case to the RO for 
further procedural and evidentiary development.

The issue of entitlement to service connection for a left 
knee condition is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if additional action is required on his part.


FINDING OF FACT

A right knee condition is not shown to be related to the 
Veteran's active duty service.  


CONCLUSION OF LAW

A right knee condition was not incurred in or as a result of 
the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ), in this case 
the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Notice consistent with the Court's 
holding in Dingess was provided in May 2007.  

The VCAA duty to notify was satisfied by way of letters sent 
to the Veteran in April 2002, February 2004, and May 2007 
that fully addressed all three notice elements and was sent 
prior to the initial AOJ decision in this matter.  The 
letters informed the Veteran of what evidence was required to 
substantiate the claim decided herein and of the Veteran's 
and VA's respective duties for obtaining evidence.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service treatment records and other pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished with regard to the claim decided herein, and 
therefore appellate review may proceed without prejudice to 
the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
The RO has obtained VA treatment records as well as all 
available service treatment records as specified by the 
National Personnel Records Center in May 2007.  The Veteran 
was also afforded two VA medical examinations in furtherance 
of the claim.  Significantly, neither the Veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist the 
Veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Standard of Review 

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be 
resolved in veteran's favor).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Law and Regulations 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Factual Background 

The service treatment records contain no reference to the 
right knee.  

In November 1999, pursuant to the Veteran's complaints, 
bilateral knee pain was diagnosed.  The objective knee 
examination revealed, however, that the knees were 
unremarkable and that there was no obvious deformity.  The 
Board observes that the Veteran explicitly denied a history 
of trauma to the knees.

In October 2001, a VA examiner diagnosed bilateral 
hypermobile patellae.  Bilateral knee range of motion was 
from -5 to 150 degrees with no signs of meniscal pathology.  

In November 2001, while seeking VA treatment, the Veteran 
specifically denied a history of knee injury.  

In February 2002, the Veteran asserted that he suffered from 
right knee pain since service when he stepped off a curb in 
Saudi Arabia in 1991 during an episode of apparent partial 
patellar subluxation.  The examiner diagnosed bilateral 
hypermobile patellae.

In August 2002, the Veteran recounted a bilateral knee injury 
in Saudi Arabia in 1991 when stepping off a curb.  He 
referred specifically to the right knee in describing what 
appeared to be acute subluxation.

In February 2004, a right knee anterior cruciate ligament 
(ACL) deficiency was diagnosed.  

On August 2004 VA general medical examination, the Veteran 
maintained that he sustained a right knee injury in 1991 
during service in Saudi Arabia and that he was taken to a 
hospital in Dhahran where his knees were "popped" back into 
place.  The examiner noted left knee surgery in August 2002.  
The examiner noted left knee surgery in August 2002 and 
diagnosed internal derangement of the right knee (chronic ACL 
tear) with minimal degenerative joint disease and internal 
derangement of the left knee, operated.

In March 2007, the Veteran underwent a left knee arthroscopy 
and right knee arthroplasty.  

In a June 2007 statement, the Veteran indicated that he 
sustained a knee injury in Iraq and went to a VA clinic for 
treatment in 1991.

On October 2008 VA medical examination, the examiner 
diagnosed internal derangement of the right knee with chronic 
right knee ACL deficiency and status post right knee ACL 
reconstruction in November 2004 as well as right knee 
degenerative arthropathy.  The examiner opined that the 
Veteran's right knee condition was unrelated to service, as 
there was no documentation of any right knee problems in 
service.

The Board observes that in May 2007, the RO asked to Veteran 
to identify the hospital and approximate dates of the alleged 
in-service hospital treatment in Dhahran.  In a March 2009 
written statement, the Veteran denied a right knee injury in 
service and indicated that he injured only his left knee.  He 
further maintained that he was medically evacuated to a field 
hospital.  Finally, he asserted that he was unconscious due 
to the left knee injury and awoke in a hospital.  There was 
no mention of a curb.  

Discussion

At the outset, the Board notes the numerous inconsistencies 
in the Veteran's account of the origins of a claimed right 
knee disability.  At times, he has maintained a bilateral 
knee injury, greater on the right apparently, that occurred 
when he stepped off a curb in Dhahran.  In March 2009, he 
denied an in-service right knee injury and indicated that he 
was medically evacuated while unconscious to a field hospital 
in Saudi Arabia for a left knee injury.  On one occasion, the 
Veteran stated that he sustained the knee injury in Iraq.  On 
another, he suggested that he sought initial knee treatment 
not at a Dhahran hospital, but at a VA medical facility.  
More than once, in the years after 1991, he expressly denied 
any trauma to the knees.  While not directly challenging the 
Veteran's credibility, the Board questions his recollection 
and cannot rely on his representations regarding claimed 
disabilities of the knees.  The Board accepts his March 2009 
representations of a 1991 left knee injury in service as his 
most recent and best recollection of inservice events and 
finds that further development of the evidence regarding this 
injury is not necessary.

As the record stands, there is no entry in the service 
treatment records regarding the right knee.  There is no 
evidence of a right knee injury in service or complaints 
regarding the right knee during service.

Evidence of right knee problems does not surface until many 
years after the Veteran's separation from service.  There is 
no competent evidence of a link between current right knee 
problems and service.  Indeed, pursuant to examination in 
January 2008, a VA examiner opined that current right knee 
problems were not likely related to service and the alleged 
left knee problems at that time in 1991.  As there is no 
apparent nexus between a current right knee disability and 
service, service connection for the claimed right knee 
condition must be denied.  38 C.F.R. § 3.303.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.

ORDER

Service connection for a right knee condition is denied.


REMAND

In a March 2009 statement, the Veteran asserted that he 
sustained a left knee injury in service between February 15 
and March 31, 1991.  According to him, he was medically 
evacuated to a field hospital in Saudi Arabia.  Service 
personnel records indicate that the Veteran served on active 
duty in support of Operation Desert Shield/Storm on those 
dates.  The Veteran indicates that he was with the 380th 
Quartermaster attached to the 240th Quartermaster (Regular 
Army) in Saudi Arabia.  The RO must make reasonable efforts 
to obtain records from the field hospital.  The RO should 
document its efforts to secure these records.  

A January 2008 VA medical opinion reflects a likely nexus 
between the Veteran's current left knee disability and 
service because on one occasion in service, the Veteran 
reported left knee cramps and alleged right knee injury in 
1991.  The Board observes that the Veteran sustained a left 
knee injury after service in 1993.  In its April 2007 remand, 
the Board asked that the VA examiner to provide a complete 
rationale for all opinions and to refrain from speculation.  
The examiner, in the Board's view, did not provide a complete 
rationale as to how one complaint of left knee cramps in 1991 
could have caused the Veteran's current left knee disability.  
Furthermore, the examiner failed to discuss other possible 
etiologies of a left knee disability such as post-service 
injury.  The lack of complete rationale for the medical 
opinion mandates that the Board remand this matter to the RO 
for clarification.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998) (where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance).

The Board notes that the January 2008 examination was 
conducted by a physician's assistant.  To the extent 
possible, the Board asks that a physician with expertise in 
orthopedic matters conduct a new examination and provide an 
opinion as requested below.  

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Make reasonable efforts to obtain 
records from a field hospital in Saudi 
Arabia dated between February 15 and March 
31, 1991.  The Veteran indicates that he 
was with the 380th Quartermaster attached 
to the 240th Quartermaster (Regular Army) 
in Saudi Arabia.  The RO should document 
its efforts to secure these records.

2.  Obtain copies of current treatment 
records, covering the period from July 
2007 to the present.

3.  Schedule a VA orthopedic examination, 
to be conducted by a physician with an 
expertise in orthopedics, if possible.  
The examiner should provide an opinion as 
to whether it is at least as likely as not 
(50 percent or greater likelihood) that 
any current left knee condition is related 
to service.  Pertinent documents in the 
claims 


folder must be reviewed by the examiner, 
and the examination report should reflect 
that such a review was completed.  The 
examiner should provide a complete 
rationale for any opinion given without 
resorting to speculation, resolving any 
conflicting medical opinions rendered.  

4.  Readjudicate the claim.  If the claim 
remains denied, issue a supplemental 
statement of the case to the Veteran and 
his representative, and they should be 
given an opportunity to respond before the 
case is returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


